Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1. Applicant’s election with traverse of species in the reply filed on July 08, 2021 is acknowledged. The traversal is on the ground(s) that examining all the species together would not constitute a serious burden on the examiner, since the members of the markush group are sufficiently few in number. The arguments were found unpersuasive because of the following reasons: (i) a search for one species does not necessarily result in art related to another species; (ii) each species is different in structure and function and not obvious variants of each other because the markush group as claimed recites different species of bacteria, different species of viruses  and different genes; (iii) as discussed in the previous office action the distinct species in the markush group do not share the same significant structural similarities because each of the species claimed are different from each other in structure and function, thus the species of the markush group do not share the same structural similarities to be identified as alternatives of the same species.  Hence the restriction is deemed proper.
                                               Status of the Application
2. Claims 1-5, 7-8 and 10-14 along with the elected species Mef A and elected MefA primer and probe sequences are considered for examination. The species other than elected species and primer and probe sequences are withdrawn from further consideration as being drawn to nonelected species.

Priority
3. This application filed on March 13, 2019 claims priority benefit of US 62/642,107 filed on March 13, 2018.
                                                        Informalities
4. The following informalities are noted:
      (i)  claims 1 and 10-11 recite mecA, mef(A), ermB, KPC, NDM-1, OXA, blacTxm, AmpC, tet0, VanA, tetM, ftsl, mprF, mcr-1, qnrA, gyrA, gyrB, pare, ParC, rpoB, cfr nfo genes and claim 14 recites nfo. Expanding the terms at least for the first time that they appear in the claims is suggested. Appropriate correction is required.
                                       Objection to the specification
5.   The specification is objected because of the following informalities:
      (i) This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply the requirements of 37 CFR 1.821 through 1.825.
      The instant application recites sequences (see at least claims 7-8) recite a nucleic acid sequence / amino acid sequence with more than 10 nucleotides or 4 amino acids, which is not identified by SEQ ID NO.). 
      (ii) specification (see at least page 7, Fig. 3A) refer to table 1 for RPA primers, however, specification lacks table 1.
      (iii)  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see at least page 22, line 3). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable 
     Appropriate correction is required.
6.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
                                                   Claim interpretation
7. The  preamble of the claims 1-5, 7-8, 10-14 is not given any patentable weight as noted in MPEP 2111.02“ which states [A] claim preamble has the import that the claim as a whole suggests for it.” Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615,620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). “If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). See also Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003).
     Claims 2-5, 7-8 and 10-14 recite intended use of the system and said intended use is not give any patentable weight as noted in MPEP 2114 MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART A claim containing a “recitation with respect to the manner in which a claimed 
Claim Rejections - 35 USC § 102
8.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A. Claims 1-5, 7-8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Piepenburg et al. (WO 2017/152122).
Piepenburg et al. teach a system or device of claim 1-5, 7-8, 10-14, for detecting at least two pathogens in a sample comprising  pathogenic bacteria, virus, a detection module and a data analysis and processing module (see entire document, at least claims 28-59: indicating device comprising recombinase polymerase amplification system for detecting at least one or two pathogens, a detection module and data processing (reader)). 
With reference to claim 2, Piepenburg et al. teach that said system comprises means for accepting sample and a diagnostic card for detecting virus pathogen target from genomic or cDNA (see entire document, at least claims 28-85). For all the above the claims are anticipated.
B. Claims 1-5, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Piepenburg et al. (US 2016/097090).

With reference to claim 3-5,10-14, Piepenburg et al. teach that said system comprises means for accepting sample and RPA for detecting virus pathogen target from genomic or cDNA, by primers, detection probe, Nfo nuclease for RPA amplification and sample comprises bodily fluids as blood, urine, saliva (see entire document, at least claims 79-97, para 0054-0058, 0097-0099). For all the above the claims are anticipated.
9.   The following rejections are based on considering limitations in the preamble of the claims and intended use.
Claim Rejections - 35 USC § 103
10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Piepneburg et al. (US 2016/097090) in view of Bergeron et al. (US 2009/0068641).
Piepenburg et al. teach a system for detection of at least two pathogens as discussed above in section 5B. Piepenburg et al. also teach that the system detects mec gene in multiplex reaction (see at least para 0022, 0097-0099).
However, Piepenburg et al. did not specifically teach that system detects mef(a) gene.
Bergeron et al. teach a diagnostic kit system for detecting multiple pathogens/antibacterial resistant genes which comprises different genes that include mef gene and primers and probe sequences selected from said gene sequences (see entire document, at least para 0036-0044, SEQ ID No: 1548 comprises the sequences of primers and probe as claimed for mef A gene).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the invention, to combine the system as taught by Piepenburg et al. with the diagnostic kit system as taught by Bergeron et al. to develop an improved diagnostic system for detection of multiple pathogens/ antibacterial drug resistance genes. The ordinary person skilled in the art before the effective filling date of the invention would have been motivated to combine the reference and have a reasonable expectation of success that the combination of references would result in developing a sensitive system for detecting multiple pathogen/ antibacterial resistance genes because Bergeron et al. explicitly taught a diagnostic kit system for simultaneous detection of multiple pathogens and conserved antibacterial resistance genes that 
B. Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Piepneburg et al. (US 2016/097090) in view of Bergeron  et al. (US 2009/0068641) as applied to claims 1-5, 11-14 above, and further in view of Lowe et al. (Nucleic Acids Research, Vol. 18, No. 7, p. 1757-1761, 1990).
                 Piepenburg et al. in view of Bergeron et al. teach a system for detecting at least two pathogens and/or microbial resistances as discussed above in section 10A. Although Piepenburg et al. in view of Bergeron et al. teach microbial resistant mef gene sequences (in Bergeron et al. disclosure, SEQ ID NO: 1548 comprises sequences of  primers and probe as claimed for mef A gene), however, neither Piepenburg et al. nor Bergeron et al. specifically teach the primer and probes for mef(A) gene as claimed.
      Lowe et al. teach a method for designing primers from a known sequence and evaluating their performance wherein Lowe et al. disclose a computer program for rapid selection of oligonucleotide primers from a known sequence for polymerase chain reaction (see page 1757, col. 1, abstract). Lowe et al. teach that all primers designed for over 10 gene products were experimentally tested and the results showed that all the amplification products specified by the primers are of the predicted size and also hybridize with the appropriate cDNA or internal oligonucleotide probe (see page 1758, paragraph 1-6 under subtitle’ computer algorithm, page 1760, paragraph 1 on col. 2).
          It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the invention, to combine the system comprising mef 
                                                     Conclusion
No claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637